Citation Nr: 0903009	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  99-06 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for gastro-esophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to June 1975 and from October 1977 to February 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
following a June 2008 Decision from the United States Court 
of Appeals for Veterans Claims (CAVC) regarding a Board 
decision rendered in January 2005.  This matter was 
originally on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Waco, Texas.  The veteran, thereafter, relocated into the 
jurisdiction of the Hartford, Connecticut RO to where this 
case will be returned.  The veteran has a video hearing 
before the Board in August 2004 and the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In January 2005, the Board found, in pertinent part, the 
preponderance of the evidence to be against the veteran's 
claim of entitlement to service connection for GERD.  

The veteran argues that his GERD started in 1995 while in the 
military and was manifested by upset stomach, although his 
condition was not definitively diagnosed until October 1997, 
approximately eight months after separation from the 
military.  The veteran admits he never sought treatment in 
the military for his upset stomach pain, but rather treated 
his pain with home remedies until it became clear he had a 
more serious problem in 1997. Alternatively, it appears the 
veteran also alleges his GERD is secondary to non-steroidal 
anti-inflammatory drugs (NSAIDS) taken for various service-
connected disabilities.

In denying the claim, the Board found no medical evidence of 
in-service incurrence or nexus to service.  Although the 
veteran was not afforded a VA examination specifically in 
regard to his GERD claim, the Board cited, in support of the 
denial, a VA physician opining in September 2003 that the 
veteran's GERD was not a result of use of NSAIDS.  Indeed, 
the VA physician indicated that such medications do not cause 
GERD.  

The veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC or Court).  Initially, the 
Court affirmed the Board's decision in a June 2007 decision.  
The Federal Circuit, however, vacated and remanded the CAVC's 
June 2007 decision finding the duty to assist provisions 
under 38 U.S.C. § 5103A(d) were inaccurately applied.  In 
June 2008, the Court issued a decision vacating the January 
2005 Board decision and remanding the veteran's claim for 
further development. Specifically, the Court found the Board 
did not sufficiently explain why the duty to assist 
provisions of the law did not require affording the veteran a 
VA examination in this case. See 38 U.S.C. § 5103A(d).

Specifically, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regards to the veteran's claims of service connection, 
the Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

In this case, after the CAVC June 2008 decision, the veteran 
submitted an October 2008 statement from private physician 
Dr. Feller indicating the veteran was a patient of his since 
2002 and, "At that time, he presented with chronic reflux 
disease since originally diagnosed in 1995 while he was on 
active duty."  The veteran submitted this statement 
specifically requesting the claim be remanded for agency of 
original jurisdiction consideration.  Accordingly, the claim 
must be remanded.

Dr. Feller's statement indicates the veteran was privately 
treated for GERD since 2002.  These records are not currently 
of record and are potentially relevant to the claim on 
appeal.  Accordingly, the RO should make efforts to obtain 
the private treatment records.

The evidence currently of record indicates the veteran was 
definitively diagnosed with GERD a mere eight months after 
separation of service.  The veteran contends he suffered 
symptoms of GERD, to include stomach upset, since 1995, while 
he was still in the military.  The veteran's service medical 
records are silent as to any complaints, treatment or 
diagnoses regarding upset stomach or GERD.  The veteran does 
not claim he sought in-service treatment.  Rather he claims 
he attempted to resolve the problem with home remedies.  

In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the veteran concerning his 
continuity of symptoms after service is credible regardless 
of the lack of contemporaneous medical evidence.  The 
veteran's testimony, however, that he suffered with stomach 
upset since service is not competent to establish a nexus 
between GERD and his stomach symptomatology because the 
veteran has not demonstrated he posses the medical knowledge 
or training to decipher medical laboratory results.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

In light of the veteran's claimed continuity of 
symptomatology and the short lapse of time between separation 
of service and the diagnosis of GERD, however, a VA 
examination is necessary.  Cf. McLendon, 20 Vet. App. at 79.

During the pendency of this appeal, the VA's duty to assist 
changed significantly.  It does not appear the veteran was 
sent a letter adequately explaining the elements and evidence 
necessary to substantiate a claim of service connection.  A 
new letter is indicated. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from November 2003 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran complete VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issue of 
entitlement to service connection for 
GERD, including an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2. Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from Dr. Feller (for any 
and all GERD treatment). These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3. Obtain the veteran's medical records 
for treatment of his claimed disability 
from the VA Medical Center in West Haven, 
Connecticut from November 2003 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4. After obtaining the above records, to 
the extent available, schedule the veteran 
for an appropriate examination for the 
claimed GERD condition to determine the 
extent and likely etiology of any gastro-
intestinal condition found, specifically 
commenting on the likelihood the veteran's 
GERD is related to any incident of 
service, to include the veteran's claimed 
stomach pains in light of the short time 
lapse between separation of service and 
diagnosis of GERD.
 
The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




